Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 10, 2019

The Court of Appeals hereby passes the following order:

A19A1975. REGINALD SMITH v. THE STATE.

       This appeal was docketed in this Court on April 29, 2019. Pursuant to Court
of Appeals Rule 23 (a), Appellant’s brief and enumeration of errors were to be filed
in this Court by May 20, 2019. As of the date of this order, the brief and enumeration
of errors have not been filed.
       The appeal is hereby DISMISSED. See Court of Appeals Rules 7, 13, and 23
(a).

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                  07/10/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.